Citation Nr: 1227879	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.  

2.  Entitlement to service connection for a skin disorder of the face, neck, and bilateral hands.

3.  Entitlement to service connection for a lower back condition, claimed as thoracic, lumbar, and sacral spine condition.  

4.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to July 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2007 and February 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in January 2011.  At that time, in addition to the issues above, the Board denied four claims.  Those claims are thus no longer before the Board. 

The Board remanded the four claims that remain on appeal for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board is again remanding the Veteran's claims -for reasons unrelated to the previous remand - the Board shall not determine whether its previous directives have been accomplished.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Board's January 2011 remand, the Veteran underwent VA examinations, and the AMC issued a Supplemental Statement of the Case in May 2012.  In June 2012, the Veteran was informed that his case was being returned to the Board.  In that same month, the Veteran requested the opportunity to testify at a Travel Board hearing.  As this fell within 90 days of when the Veteran was notified that his case had been returned to the Board, his hearing request should be granted.  See 38 C.F.R. § 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board at the St. Petersburg, Florida RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


